EXHIBIT 10.30

 
 
MWI VETERINARY SUPPLY CO.
 
NON-DISCLOSURE AND NON-COMPETITION AGREEMENT
 


 
WITH
 


 
ALDEN J. SUTHERLAND
 
Pursuant to the offer letter dated September 12, 2011, and the compensation
stated therein, effective January 2, 2012, Alden Sutherland (“Employee”), and
MWI Veterinary Supply Co., an Idaho corporation (the "Company"), as part of
Employee’s employment with the Company  agree as follows:
 
ARTICLE 1
 
FAIR COMPETITION COVENANTS
 
1.1  
 Noncompetition Covenant

 
 Employee agrees that Employee will not, directly or indirectly, during the term
of Employee’s employment with the Company and for one year following the
termination (for any reason) of Employee’s employment with the Company (the
“Noncompete Period”), compete, either directly or indirectly, with the Company
in the sale, marketing, distribution, warehousing, manufacturing, fabrication or
shipping of animal health products for the customers of the
Company.  Competition includes owning an interest in or being employed by,
acting as a consultant to, or otherwise participating, associating, rendering
services to, or engaging in, a proprietorship, partnership, corporation, limited
liability company, or other entity or organization, or a business unit,
division, subsidiary, or other component of such an entity or organization in
any business that the Company conducts or has specific plans to conduct as of
the date the employment of Employee is terminated.  Nothing herein shall
prohibit Employee from being a passive investor of not more than 5% of the
outstanding stock of any class of capital stock of a corporation which is
publicly traded, so long as Employee has no active participation in the business
of such corporation.
 
1.2  
 Nonsolicitation Covenant

 
During the Noncompete Period, Employee shall not, directly or indirectly through
another entity, (i) induce or attempt to induce any employee of the Company or
any Affiliate to leave the employment of the Company or such Affiliate, or in
any way interfere with the relationship between the Company or any Affiliate and
any employee thereof, (ii) hire any person who was an employee of the Company or
any Affiliate at any time during the Employee’s employment or (iii) induce or
attempt to induce any customer, supplier, licensee, licensor, franchisee or
other business relation of the Company or any Affiliate to cease doing business
with the Company or such Affiliate, or in any way interfere with the
relationship between any such customer, supplier, licensee, licensor, franchisee
or business relation and the Company or any Affiliate.
 
1.3  
Nondisparagement Covenant

 
Employee shall not make statements injurious to the business reputation or good
will of the Company or any of the members of its board, its officers or
employees.
 
1.4  
Breach of Covenants

 
If, at the time of enforcement of Sections 1.1, 1.2, and 1.3 of this Agreement,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area.  Because Employee’s services
are unique and because Employee has access to Confidential Information and Work
Product, the parties hereto agree that money damages would not be an adequate
remedy for any breach of this Agreement.  Therefore, in the event of a breach or
threatened breach of this Agreement, the Company or its successors or assigns
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).  In addition, in
the event of an alleged breach or violation by Employee of Sections 1.1, 1.2,
and 1.3, the Noncompete Period shall be tolled until such breach or violation
has been duly cured.  Employee agrees that the restrictions contained in
Sections 1.1, 1.2, and 1.3 are reasonable.
 
1.5  
Noncompetition Payment

 
  If Employee’s employment with the Company is terminated, other than by (i) the
Company for Cause, or (ii) pursuant to a voluntary termination by Employee which
is not within 90 days of a Good Reason Event, then the Company shall continue to
pay Employee at a rate equal to Employee’s base salary at the time of such
termination for the Noncompetition Period, provided that such payments shall be
made pursuant to the Company’s normal payroll practices and shall be subject to
any required or authorized withholding and declarations.  Notwithstanding the
foregoing, the Company shall not be obligated to make such noncompetition
payments if the Company gives Employee written notice, within 15 days after the
date of the termination of employment, that the Company has elected to waive the
provisions of Section 1.1 hereof and thus not pay the noncompetition payment
described above.
 
1.6  
Definitions

 
1.6.1  
“Cause”

     means (i) the continued failure by Employee to perform duties as reasonably
directed by the Employee’s supervisor of the Company which such failure
continues for ten days after written notice of such failure provided to
Employee, (ii) willful misconduct by Employee in the performance of Employee’s
duties, (iii) gross negligence by Employee in the performance of Employee’s
duties which materially harms the Company, (iv) Employee’s commission of a
felony or other offense involving dishonesty toward the Company or its
subsidiaries or moral turpitude, or (v) any breach by Employee of Employee’s
obligations set forth in Sections 1.1, 1.2, and 1.3.
 
1.6.2  
“Confidential Information”

 
 includes, but is not limited to, any information relating to organizational
structure, personnel data, marketing philosophy and objectives, project plans,
business strategies, business initiatives, trade secrets, system design,
methodologies, processes, competitive advantages and disadvantages, financial
information and results, audit reports and materials related to same, marketing
strategies, business plans, systems, operations, technology, existing or
potential customer lists and addresses, product development, advertising or
sales programs, and any other information which would give the Company or any
Affiliate an opportunity to obtain an advantage over its competitors or which
the Company or any Affiliate is ethically obligated to protect from unauthorized
sources.  Confidential Information shall not include (i) such information that
is otherwise available to the Employee from a source other than the Company,
(ii) such information that becomes generally known to and available for use by
the public other than as a result of Employee’s acts or omissions, or (iii)
disclosure of such information is required by law.
 
1.6.3  
“Good Reason Event”

     means (i) relocation of Employee out of Idaho, or (ii) a material reduction
by the Company of Employee’s employment responsibilities or compensation.
 
1.6.4  
“Work Product”

     means all inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development of existing
or future products or services and which are conceived, developed or made by
Employee while employed by the Company and its Affiliates.
 
1.7  
Not An Employment Contract

 
Employee agrees that this Agreement is not an employment contract for any
particular term and that Employee has the right to resign and the Company has
the right to terminate Employee’s employment at will, at any time, for any or no
reason, with or without cause.
 
1.8  
 Certification

 
       By signing below, Employee hereby certifies to the Company that he is not
currently subject to any noncompetition or similar covenant with any previous
employer or other third party that would prevent him for accepting employment
with the company.


ARTICLE 2
 
Interpretation
 
2.1  
  Governing Law and Amendments

    
        The laws of the State of Idaho shall govern the interpretation and
enforcement of this Agreement
 
This Agreement may be amended, and any term of this Agreement may be waived,
only by a written agreement signed by Employee and the President of the Company.
 
2.2  
 Nonwaiver of Remedies

 
  The failure or neglect of a party to enforce any remedy available by reason of
the failure of another party to observe or perform a term or condition set forth
in this Agreement shall not constitute a waiver of the term or condition.  A
waiver by a party (i) shall not affect any term or condition other than the ones
specified in the waiver, (ii) shall waive a specified term or condition only for
the time and in the manner specifically stated in the waiver, and (iii) shall
waive a specified term or condition only for the parties expressly named in the
waiver and no other parties.
 
2.3  
Entire Agreement

 
This Agreement constitutes the full and entire understanding and agreement
between the parties regarding the subject matter of this Agreement.
 


EMPLOYEE
 
Dated:  September 12, 2011
 /s/ Alden J. Sutherland

 
 
Alden J. Sutherland, Vice President and CIO

 
MWI VETERINARY SUPPLY CO.
 
Dated:  September 12, 2011
 /s/ Mary Pat Thompson

                                                                               By:
Mary Pat Thompson, Sr. Vice President of Finance
And Administration & Chief Financial Officer

